Citation Nr: 1509842	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  12-12 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than February 24, 2011, for the assignment of a 70 percent rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for type II diabetes mellitus, claimed as secondary to service-connected PTSD. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from September 1975 to May 1977.
	
This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2009 and March 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In November 2009, the Veteran appointed Daniel G. Krasnegor, a private attorney, as her representative in a completed and signed VA Form 21-22a (appointment of individual as claimant's representative).  She later revoked that representation when she appointed the Disabled American Veterans as her representative in a completed and signed VA Form 21-22 (appointment of Veterans Service Organization as claimant's representative) in April 2013.  However, that representation was subsequently revoked when Daniel G. Krasnegor was reappointed as the Veteran's representative in a May 2014VA Form 21-22a.  See 38 C.F.R. § 14.631(f).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for migraine headaches and hypertension, to include as secondary to service-connected PTSD, were raised in a VA Form 21-4142 (authorization and consent to release information to the Department Veterans Affairs) received in July 2013, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and those issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a May 2013 VA Form 9, the Veteran requested a videoconference hearing before the Board.  This hearing request was subsequently noted by the AOJ in a February 2014 VA Form 8 (certification of appeal); however, there is nothing in the record indicating that the hearing has been scheduled or that the Veteran has withdrawn her hearing request.  See 38 C.F.R. § 20.704(b),(e).  

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a hearing in accordance with her request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







